United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1747
Issued: April 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 12, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 4, 2008 merit decision concerning his entitlement to Office
compensation from September 7, 1992 to June 4, 2000. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant received proper compensation for the period September 7,
1992 to June 4, 2000.
FACTUAL HISTORY
This is the seventh appeal before the Board. In the first appeal,1 the Board issued a
decision on July 23, 1998 which reversed an August 11, 1995 Office decision on the grounds that

1

Docket No. 96-778 (issued July 23, 1998).

it improperly terminated appellant’s compensation because he refused an offer of suitable work.2
The Board determined that the Office failed to establish that the modified special agent position
offered to appellant by the employing establishment was suitable. In the second appeal,3 the
Board issued a decision on May 6, 2002 reversing the Office’s June 2, 2000 decision on the
grounds that it improperly reduced appellant’s compensation effective June 5, 2000 based on his
capacity to earn wages as a retail store manager. In a decision dated November 25, 2003, the
Board set aside the Office’s September 24, 2002 decision and remanded the case for further
development of the evidence.4 The Board found that the Office did not provide adequate
findings and reasoning for its determination regarding the amount of compensation to which
appellant was entitled for periods between September 1992 and June 2000.
In the fourth appeal,5 the Board issued a decision on February 3, 2005 which set aside the
March 9, 2004 Office decision.6 The Board again found that the Office did not provide adequate
findings and reasoning for its determination regarding the amount of compensation to which
appellant was entitled for periods between September 1992 and June 2000. It noted that a proper
calculation of appellant’s compensation initially required the compilation of accurate figures for
his base salary, locality pay, New York City retention pay, administrative uncontrollable
overtime (AUO) pay, Sunday pay, holiday pay and night differential pay. However, the Office
did not provide any description of those amounts it had determined to be accurate and suitable
for inclusion in its calculations.
In a fifth appeal,7 the Board issued a decision on August 10, 2006 which set aside the
December 16, 2005 decision of the Office. The Board again found that the Office did not
provide adequate findings and reasoning for its determination regarding the amount of

2

On December 29, 1987 appellant, then a 30-year-old special agent, sustained employment-related subluxations
at C3-4, T10-11 and L4-5, and cervical, thoracic and lumbar strains. On May 21, 1991 he sustained employmentrelated sciatica, myalgia, myositis, and thoracic and lumbar sprains. Appellant stopped work for various periods and
received disability compensation from the Office. He sustained recurrences of disability on December 20, 1991 and
August 18, 1992, which were accepted as related to the May 21, 1991 employment injury. Beginning July 12, 1997,
appellant began working as a manager in an Athlete’s Foot Shoe Store which he operated. He indicated that he did
not earn any income in this position after December 31, 1998.
3

Docket No. 00-2334 (issued May 6, 2002).

4

Docket No. 03-135 (issued November 25, 2003).

5

Docket No. 04-1042 (issued February 3, 2005).

6

By decision dated March 9, 2004, the Office determined the amount of compensation to which appellant was
entitled between September 1992 and June 2000. It found that it properly calculated adjustments in pay for the
period September 7, 1992 to July 11, 1997, but errors were made in the calculations for the periods July 12, 1997 to
December 31, 1998 and January 1, 1999 to June 4, 2000 and that further adjustments in pay were due to appellant.
Therefore, it issued checks to appellant in the amounts of $4,817.14 and $2,802.68 to account for these errors.
7

Docket No. 06-556 (issued August 10, 2006).

2

compensation to which appellant was entitled.8 In the sixth appeal,9 the Board issued a decision
on February 4, 2008 which set aside the December 14, 2006 decision of the Office.10 The Board
found that the Office properly determined that appellant’s pay rate calculations should be based
on the pay he received effective August 18, 1992, the date of his second recurrence of disability,
and that the Office properly determined that his pay effective August 18, 1992 for pay rate
purposes was $1,481.85.11 However, the Office’s evaluation of the compensation appellant
received between September 1992 and June 2000 was incomplete. The Office needed to apply
the formula derived from Albert Shadrick,12 to determine appellant’s loss of wage-earning
capacity.13 The Board remanded that case to the Office for further development regarding the
amount of compensation appellant was entitled to receive between September 1992 and
June 2000. The facts and the circumstances of the case are set forth in the Board’s prior
decisions and are incorporated herein by reference.
On remand the Office obtained a document from the Social Security Administration
(SSA), entitled “Itemized Statement of Earnings,” which indicated that appellant earned
$18,264.96 of income in 1992 and $9,232.80 of income in 1995 from the employing
establishment and $19,000.00 of income in 1997 and $14,000.00 of income in 1998 from PJSC
Inc. A recurrence of disability form annotated by the employing establishment on September 16,
2002, added to the record on May 23, 2008, noted that appellant stopped working for the
employing establishment on August 18, 1992 and last received pay on September 7, 1992.14
In a June 4, 2008 decision, the Office explained its payment of compensation to appellant
for the period September 7, 1992 to June 4, 2000. Regarding the period September 7, 1992 to
July 11, 1997, he previously received compensation benefits for this period based on a weekly
pay rate of $1,339.52. Appellant received $264,450.55 for this period as documented in a
printout added to the record on March 18, 2002. Appellant’s compensation for the period
8

The Office indicated that it had calculated appellant’s adjusted weekly pay rate for determining pay rates by
using figures derived from his pay on August 18, 1992, the date of his second recurrence of disability. It stated that
appellant’s pay was higher on August 18, 1992 than on December 20, 1991, the date of his first recurrence of
disability.
9

Docket No. 07-562 (issued February 4, 2008).

10

In the December 14, 2006 decision, the Office concluded that the proper figure for appellant’s pay on
August 18, 1992 was $1,481.85 and asserted that it had paid appellant correct amounts of compensation for periods
between September 1992 and June 2000.
11

Although the record contains some references to August 19, 1992 as the date the $1,481.84 pay rate became
effective, the actual date it became effective is August 18, 1992.
12

5 ECAB 376 (1953).

13

In particular, the Board noted that it was unclear how much money appellant earned between September 7,
1992 and June 4, 2000.
14

In an August 5, 1999 letter added to the record on May 23, 2008, the employing establishment indicated that
appellant did not return to work after August 18, 1992 and that he was removed from the employing establishment
rolls on April 25, 1995. The Office indicated that it appeared that the monies received in 1995 represented leave
owed to appellant at the time he was removed from the employing establishment rolls.

3

September 7, 1992 to July 11, 1997 was recalculated using the proper weekly pay rate of
$1,481.84, effective August 18, 1992. The Office found that he should have received
$292,381.64 in compensation for this period. Appellant was issued a supplemental check in the
amount of $27,931.09 on September 6, 2002.15 The Shadrick formula was not applied for the
period September 7, 1992 to July 11, 1997 as appellant had no earnings during this period.16
The Office also explained its payment of compensation to appellant for the period
July 12, 1997 to December 31, 1998. It stated that appellant had a weekly pay rate of $1,481.84
for this period and that he earned $19,000.00 in 1997 and $14,000.00 in 1998 as documented by
the SSA earnings document received on April 1, 2008. The Office concluded that, based on
actual earnings, appellant had a wage-earning capacity of $429.37 per week.17 The current pay
during this period for the job held when injured (GS-13, Step 1) was calculated to be $1,753.08
per week.18 The Office applied the Shadrick formula to calculate appellant’s loss of wageearning capacity for the period July 12, 1997 to December 31, 1998.19 Appellant was entitled to
receive $72,973.00 in compensation for the period July 12, 1997 to December 31, 1998 but
initially had received only $58,173.07 for this period. The Office noted that appellant had
initially received a lesser amount because errors had been made in previous applications of the
Shadrick formula.20 It indicated that these mistakes were discovered in 2002 and 2004 and
supplemental checks were issued to appellant. The Office issued appellant a check in the amount
of $9,982.79 on September 6, 2002 and a $4,817.14 check on March 12, 2004 for a total
supplemental amount of $14,799.93.
Regarding the period January 1, 1999 to June 4, 2000, the Office found that appellant
previously received compensation benefits for this period based on a weekly pay rate of
$1,339.52. Appellant received $86,221.14 for this period. The Office indicated that appellant’s
compensation for the period January 1, 1999 to June 4, 2000 was recalculated using the proper
weekly pay rate of $1,481.84, effective August 18, 1992 and concluded that he should have
15

In performing its calculation, the Office applied consumer price index (CPI) increases and the 75 percent rate
for claimants with qualifying dependents.
16

The Office attached documents memorializing its calculations and its supplemental payments to appellant.

17

In reaching this conclusion, the Office stated, “Your actual weekly earnings were computed as follows. You
earned $19,000.00 (1997) and $14,000.00 (1998). This was documented both by W2 and SSA-581 forms (received
April 1, 2008). $19,000.00 plus $14,000.00 = $33,000.00. $33,000.00 x 7 days/week divided by 538 days (from
July 12, 1997 to December 31, 1998) = $429.37 per week for the period July 12, 1997 to December 31, 1998.” The
record reflects that on July 12, 1997 appellant began working as a manager in an Athlete’s Foot Shoe Store which he
operated.
18

This figure was comprised of the sum of $59,163.00 (base salary), $5,413.41 (locality pay), $9,318.17 (New
York City retention pay); $16,144.10 (AUO pay (base salary plus locality pay times 25 percent), $476.74 (night
differential pay); $399.69 (Sunday pay) and $244.93 (holiday pay) divided by 52 weeks. These amounts were
derived from documents produced in August 2001.
19

The Office applied CPI increases and the 75 percent rate for claimants with qualifying dependents.

20

The Office realized in September 2002 that it had used $1,339.52 for the weekly pay rate rather than the proper
figure of $1,481.84 and realized in March 2004 that it had used $429.37 for appellant’s weekly wage-earning
capacity rather than the proper figure of $355.64.

4

received $92,565.77 in compensation for this period. It issued appellant a supplemental check in
the amount of $6,344.63 on September 6, 2002.21 The Office later discovered that health
insurance premiums should not have been deducted from appellant’s compensation for the period
January 1, 1999 to June 4, 2000 as he did not have health insurance coverage during this period.
Therefore, it issued appellant a supplemental check for $2,802.69, the amount of the premiums,
on March 12, 2004. The Shadrick formula was not applied for the period January 1, 1999 to
June 4, 2000 as appellant had no earnings during this period. The Office concluded that these
calculations showed that appellant was not entitled to any additional compensation for the period
September 7, 1992 to June 4, 2000.
LEGAL PRECEDENT
Section 8105(a) of the Federal Employees’ Compensation Act provides: “If the disability
is total, the United States shall pay the employee during the disability monthly monetary
compensation equal to 66 2/3 percent of his monthly pay, which is known as his basic
compensation for total disability.”22 Section 8101(4) of the Act defines “monthly pay” for
purposes of computing compensation benefits as follows: “[T]he monthly pay at the time of
injury, or the monthly pay at the time disability begins, or the monthly pay at the time
compensable disability recurs, if the recurrence begins more than six months after the injured
employee resumes regular full-time employment with the United States, whichever is
greater....”23
The formula set forth in Shadrick,24 is used to calculate a claimant’s wage-earning
capacity. The calculation involves obtaining figures for adjusted weekly pay rate (per 5 U.S.C.
§ 8101(4)); current rate of pay for the job held when injured, and current actual earnings. The
wage-earning capacity percentage is obtained by dividing current actual earnings by the current
rate of pay for the job held when injured. The wage-earning capacity amount is calculated by
multiplying the current rate of pay for the job held when injured times the wage-earning capacity
percentage. The loss of wage-earning capacity figure is then obtained by subtracting the wageearning capacity amount from the current rate of pay for the job held when injured. Finally, the
compensation rate is obtained by multiplying the loss of wage-earning capacity figure times
either 2/3 (no dependents) or 3/4 (one or more dependents) per 5 U.S.C. §§ 8105 and 8110.
ANALYSIS
In a February 4, 2008 decision, the Board determined that the Office properly determined
that appellant’s pay rate calculations should be based on the pay he received effective August 18,
21

The Office applied CPI increases and the 75 percent rate for claimants with qualifying dependents.

22

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
23

5 U.S.C. § 8101(4). In an occupational disease claim, the date of injury is the date of last exposure to the
employment factors which caused or aggravated the claimed condition. Patricia K. Cummings, 53 ECAB 623,
626 (2002).
24

See supra note 12.

5

1992, the date of his second recurrence of disability, and that the Office properly determined that
his pay effective that date was $1,481.85.25 The Board further found, however, that the Office’s
evaluation of the correctness of the compensation appellant received between September 7, 1992
and June 4, 2000 was incomplete and that the Office needed to apply the Shadrick formula to
determine appellant’s loss of wage-earning capacity.26 The Board remanded that case to the
Office for further development regarding the amount of compensation appellant was entitled to
receive between September 1992 and June 2000.
The Office obtained additional documentation on remand and issued a June 4, 2008
decision which provided further explanation of how it calculated appellant’s compensation
between September 7, 1992 and June 4, 2000. It concluded that it had already paid appellant all
compensation to which he is entitled for this period. The Board has carefully reviewed the
Office’s explanation of its compensation calculations and payments to appellant for the period
September 7, 1992 and June 4, 2000 as well as the documents presented by the Office to support
these calculations and payments. The Board finds that the Office provided adequate explanation
and documentation for its compensation calculations and payments and that appellant is not
entitled to any additional compensation for the period September 7, 1992 to June 4, 2000.
The Board finds that the Office also provided adequate rationale and documentation to
support its compensation payments for the period September 7, 1992 to July 11, 1997. The
Office noted that appellant previously received compensation benefits for this period based on a
weekly pay rate of $1,339.52. Appellant received $264,450.55 for this period as documented in
a printout added to the record on March 18, 2002. The Office stated that appellant’s
compensation for the period September 7, 1992 to July 11, 1997 was recalculated using the
proper weekly pay rate of $1,481.84, effective August 18, 1992, and that he should have received
$292,381.64 in compensation for this period. The record reflects that appellant was
appropriately issued a supplemental check in the amount of $27,931.09 on September 6, 2002.
The Office properly indicated that the Shadrick formula was not to be applied for the period
September 7, 1992 to July 11, 1997 as appellant had no earnings during this period.27
The Office also paid proper compensation for the period January 1, 1999 to June 4, 2000.
It found that appellant previously received compensation benefits for this period based on a
weekly pay rate of $1,339.52 and he received $86,221.14 for this period. The Office stated that
appellant’s compensation for the period January 1, 1999 to June 4, 2000 was recalculated using
the proper weekly pay rate of $1,481.84. It concluded that he should have received $92,565.77
in compensation for this period. The Office appropriately issued appellant a supplemental check
in the amount of $6,344.63 on September 6, 2002. It later discovered that health insurance
premiums should not have been deducted from appellant’s compensation for the period
January 1, 1999 to June 4, 2000 as he did not have health insurance coverage during this period.
The Office appropriately issued appellant a supplemental check for $2,802.69 (the amount of the
25

See supra note 23 and accompanying text.

26

See supra note 24 and accompanying text. In particular, the Board noted that it was unclear how much money
appellant earned between September 7, 1992 and June 4, 2000.
27

The Office attached documents memorializing its calculations and its supplemental payments to appellant. It
applied the 75 percent rate for claimants with qualifying dependents.

6

premiums) on March 12, 2004. It found that the Shadrick formula was not to be applied for the
period January 1, 1999 to June 4, 2000 as appellant had no earnings during this period.
The Board finds that Office provided adequate rationale and documentation to support its
compensation payments for the period July 12, 1997 to December 31, 1998. The Office was
correct in indicating that the Shadrick formula should be applied for this period as appellant had
earnings between July 12, 1997 and December 31, 1998. It correctly noted that appellant had a
weekly pay rate of $1,481.84 for this period and that the current pay during this period for the
job he held when injured (GS-13, Step 1) was $1,753.08 per week.28 The Office properly
concluded that, based on actual earnings, appellant had a wage-earning capacity of $429.37 per
week during this period.29 It also properly calculated other aspects of the Shadrick formula
which were derived from these above-described figures, including the wage-earning capacity
percentage, wage-earning capacity amount and the wage-earning capacity loss.30 The Office
properly indicated that it had corrected prior errors and issued appropriate supplemental checks
such that appellant received $72,973.00, the entire amount to which he was entitled for the
period July 12, 1997 to December 31, 1998.31 On appeal, appellant argued that he was entitled
to a greater amount of compensation but he did not provide adequate support for this argument.32
CONCLUSION
The Board finds that appellant received proper compensation for the period September 7,
1992 to June 4, 2000.

28

The Office properly applied cost-of-living increases in making this calculation.

29

In reaching this conclusion, the Office stated, “Your actual weekly earnings were computed as follows. You
earned $19,000.00 (1997) and $14,000.00 (1998). This was documented both by W2 and SSA-581 forms (received
April 1, 2008). $19,000.00 plus $14,000.00 = $33,000.00. $33,000.00 x 7 days/week divided by 538 days (from
July 12, 1997 to December 31, 1998) = $429.37 per week for the period July 12, 1997 to December 31, 1998.”
There is no indication that appellant’s actual wages between July 12, 1997 and December 31, 1998 did not fairly and
reasonably represent his wage-earning capacity. See 5 U.S.C. § 8115(a); Floyd A. Gervais, 40 ECAB 1045,
1048 (1989).
30

The Office applied the 75 percent rate for claimants with qualifying dependents.

31

The Office realized in September 2002 that it had used $1,339.52 for the weekly pay rate rather than the proper
figure of $1,481.84 and realized in March 2004 that it had used $429.37 for appellant’s weekly wage-earning
capacity rather than the proper figure of $355.64. To rectify these errors, it issued appellant a check in the amount
of $9,982.79 on September 6, 2002 and a $4,817.14 check on March 12, 2004.
32

Appellant argued that his earnings during the relevant period were not as high as reported by the Office, but he
did not provide adequate support for this argument. The Board notes that most of appellant’s calculations fail to
acknowledge that his compensation must be paid at a 75 percent rate (for a claimant with at least one dependent).
See supra note 22 and accompanying text.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 4, 2008 decision is affirmed.
Issued: April 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

